Order re zersed, without costs, and motion granted upon condition that the plaintiff, within five days from service of order, file a stipulation that no question ydll be raised pn the appeal except the claim of errors in the pharge and ¡refusals *617to charge, which said claimed errors have no relation to the X-ray exhibits. Upon plaintiff’s failure to file such stipulation the order is affirmed, with ten dollars costs and disbursements. No opinion. Present — Dowling, P. J., Merrell, Finch, McAvoy and Proskauer, JJ.